Exhibit 10.4

Summary of Non-Employee Director Compensation

For Service on the Board of Directors of Esterline Technologies Corporation

Effective Fiscal Year 2008

 

Compensation Paid to Non-Employee Directors

  

  Annual retainer

   $ 30,000

  Attendance (in person) at Board meeting (per meeting fee)

   $ 1,500

  Attendance (by phone) at Board meeting (per meeting fee)

   $ 750

  Annual issuance of fully-paid Common Stock

   $ 60,000

Compensation for Attendance at Committee Meetings (in person or by telephone)

  

  Attendance (in person) at Committee meeting (per meeting fee)

   $ 1,500

  Attendance (by phone) at Committee meeting (per meeting fee)

   $ 750

Additional Compensation for Committee Chairpersons

  

  Audit Committee

   $         11,250

  All Other Committees

   $ 5,000

Additional Compensation for the Lead Independent Director

   $ 21,250